UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6661



LENZIE LEE MURRAY, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2188-AMD)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenzie Lee Murray, Jr., Appellant Pro Se. Richard Charles Kay,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Lenzie Lee Murray, Jr., appeals the district court’s orders

denying his motion for return of property pursuant to Fed. R. Crim.

P. 41(e) and motion to reconsider.        We have reviewed the record and

the   district   court’s   opinions   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Murray v. United States, No. CA-01-2188-AMD (D. Md. filed Feb. 13,

2002 & entered Feb. 14, 2002; filed Feb. 19, 2002 & entered Feb.

20, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2